Petitioners present their arguments against the instant award under the one general proposition that:
"The award is contrary to the law and the evidence, and is supported by no evidence."
This contention must be sustained. The findings of fact made by the Commission are clearly stated in the second paragraph of its findings, and, since there is evidence to support such findings, they are conclusive in this court. It remains, therefore, for this court to determine only whether the Commission correctly applied the law to these established facts in making its award.
The award is for the sum of $10.59 per week for a period of 200 weeks, or until the sum of $2,118 is paid. This is the award authorized to be made "for the loss of a hand" by Sess Laws, 1923, ch. 61, sec. 3, subd. 3. The extent of loss of use of a hand which entitles a claimant to compensation for the full period of 200 weeks, is clearly such loss of use as would result from amputation, because the award authorized for an amputation is only the maximum authorized for "loss" of the same member.
Under the findings of fact made by the Commission, the loss of use of claimant's hand is considerably less than would result from amputation. It is clearly not a total loss. Therefore, the law applicable to the facts found by the Commission is contained in the following language of the same section and subdivision:
"For the permanent partial loss of use of a member or sight of an eye, sixty-six and two-thirds per centum of the average weekly wage during that portion of the number of weeks in the foregoing schedule provided for the loss of such member or sight of an eye, which the partial loss of use thereof bears to the total loss of use of such member or sight of an eye."
Claimant and two physicians testified, and from their testimony preserved in the transcript, the Commission might justifiably have made the further conclusive finding of fact that the extent of loss of use of claimant's right hand was 75 per cent. However, this was not done, and the award as "for the loss of a hand" is an erroneous application of the law to the facts as found and stated by the Commission.
For the reasons herein stated, the award of the Industrial Commission entered herein on November 26, 1924, is vacated, and this cause is remanded to said Industrial Commission, with directions to enter an award in conformity with the views herein expressed and with the statutory direction last above quoted.
By the Court: It is so ordered.